716 S.E.2d 590 (2011)
311 Ga. App. 521
FERRARI et al.
v.
AMERICAN HOME PRODUCTS CORPORATION et al.
No. A07A0306.
Court of Appeals of Georgia.
August 26, 2011.
Lanny B. Bridgers, Atlanta, for appellants.
Fields, Howell, Athans & McLaughlin, Paul Lindsey Fields, Jr., Atlanta, Alissa C. Malone, Greenberg Traurig, Lori G. Cohen, Christiana C. Jacxsens, Atlanta, Thompson Hine, Leslie Joy Suson, Atlanta, for appellees.
SMITH, Presiding Judge.
In American Home Products Corp. v. Ferrari, 289 Ga. 184, 710 S.E.2d 771 (2011), the Supreme Court reversed the judgment of this court in Ferrari v. American Home Products Corp., 286 Ga.App. 305, 650 S.E.2d 585 (2007), based upon the opinion of the Supreme Court of the United States in American Home Products. Corp. v. Ferrari, ___ U.S. ___, 131 S.Ct. 1567, 179 L.Ed.2d 471 (2011). We therefore vacate our earlier opinion and adopt the judgment of the Supreme Court as the opinion of this court. We further hold that we cannot consider the Ferraris' constitutional claims because they were not timely raised or ruled upon by the trial court. See Bohannon v. State, 269 Ga. 130, 137(5), 497 S.E.2d 552 (1998); Dalton Point, L.P. v. Regions Bank, 287 Ga.App. 468, 472(3), 651 S.E.2d 549 (2007).
Judgment affirmed.
BARNES, P.J., and MILLER, P.J., concur.